Citation Nr: 1021283	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for the service-connected postoperative appendicitis 
residuals, to include a scar.  

2.  Entitlement to service connection for a bilateral foot 
disability.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to an increased disability rating for the 
service-connected anxiety disorder, currently rated as 30 
percent disabling.  

7.  Entitlement to service connection for a right knee 
disability.  

8.  Entitlement to service connection for a left knee 
disability.  

9.  Entitlement to service connection for a disability 
claimed as body pain, to include consideration of 
fibromyalgia and/or arthritis as a diagnosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to July 
1946, August 1946 to March 1948, and from October 1950 to 
November 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied entitlement to service connection for 
bilateral hearing loss, tinnitus, a bilateral foot condition, 
a bilateral knee condition, a back condition and body pain.  
Also, the February 2006 rating decision denied entitlement to 
a higher disability rating for the service-connected anxiety 
disorder, rated at 30 percent, and denied an increased 
(compensable) disability rating for the service-connected 
postoperative appendicitis.

During the course of the appeal, the RO issued a rating 
decision in December 2008 granting service connection for 
residuals of a cold injury to the left lower extremity and 
residuals of a cold injury to the right lower extremity.  

In a July 2009 rating decision, service connection for 
"prostate problems" was denied.  To date, the Board is 
unaware of any notice of disagreement with respect to that 
determination.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for a right 
knee disability, a left knee disability, and a disability 
claimed as body pain, to include consideration of 
fibromyalgia and/or arthritis as a diagnosis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On April 8, 2009, during his Personal Hearing before the 
undersigned Veterans Law Judge sitting at the RO, and prior 
to the promulgation of a decision in the appeal, the Veteran 
indicated his request to withdraw from appellate status the 
issue of entitlement to an increased (compensable) disability 
rating for the service-connected postoperative appendicitis 
residuals, to include a scar.  

2.  On April 8, 2009, during his Personal Hearing before the 
undersigned Veterans Law Judge sitting at the RO, and prior 
to the promulgation of a decision in the appeal, the Veteran 
indicated his request to withdraw from appellate status the 
issue of entitlement to service connection for a bilateral 
foot disability.  

3.  The medical evidence of record indicates that the Veteran 
has advanced spinal osteoarthritis that is at least as likely 
as not due to in-service back injuries.  

4.  The Veteran's bilateral hearing loss had its onset many 
years after discharge from service and the weight of the 
competent medical and lay evidence of record indicates that 
the Veteran's hearing loss is less likely than not 
attributable to any incident of service including in-service 
acoustic trauma.

5.  The Veteran's tinnitus had its onset many years after 
discharge from service and the weight of the competent 
medical and lay evidence of record indicates that the 
Veteran's tinnitus is less likely than not attributable to 
any incident of service including in-service acoustic trauma.

6.  During the entire appeal period, the Veteran's service-
connected anxiety disorder has been manifested by symptoms 
such as somatic complaints, disturbances of motivation and 
mood, increased anxiety, irritability, loss of interest in 
most things, resulting in an overall disability picture that 
more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity.  

7.  Deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as obsessional rituals which interfere with routine 
activities, illogical speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene with the inability 
to establish and maintain effective work and social 
relationships are not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to an 
increased (compensable) disability rating for the service-
connected postoperative appendicitis residuals, to include a 
scar, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to 
service connection for a bilateral foot disability, have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.204 (2009).

3.  The criteria for entitlement to service connection for a 
back disability diagnosed as advanced spinal osteoarthritis 
have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 1154(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).

6.  Resolving all doubt in the Veteran's favor, the criteria 
for the assignment of a 50 percent rating, but no higher, for 
the service-connected anxiety disorder have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9400 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In this case, the Veteran (appellant) has withdrawn this 
appeal as to the issues of entitlement to an increased 
(compensable) disability rating for the service-connected 
postoperative appendicitis residuals, to include a scar; and, 
entitlement to service connection for a bilateral foot 
disability.  

With regard to the claim of service connection for a 
bilateral foot disability, in particular, the Veteran 
explained at his personal hearing in April 2009 that the 
grants of service connection for residuals of a cold injury 
to the right and left lower extremities, pursuant to the 
December 2008 rating decision, satisfied his claim of service 
connection for a bilateral foot disabilities.  

As a result of these withdrawals, there remain no allegations 
of errors of fact or law for appellate consideration with 
regard to these issues.  Accordingly, the Board does not have 
jurisdiction to review the issues of entitlement to an 
increased (compensable) disability rating for the service-
connected postoperative appendicitis residuals, to include a 
scar; or, entitlement to service connection for a bilateral 
foot disability; and they are therefore dismissed.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).  However, the notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated September 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim of service connection and an increased 
rating claim and the relative duties of VA and the claimant 
to obtain evidence.  

Then, in subsequent letters sent to the Veteran in August 
2008 and March 2009, the Veteran was notified regarding how 
VA assigns disability ratings and effective dates, and what 
type of evidence is used when considering the assignment of a 
disability rating for a service-connected disability.  In 
response to the March 2009 letter, the Veteran indicated that 
he had no additional evidence to submit to support his 
claims.  

The notices provided to the Veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his 
increased rating claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran 
psychiatric and audiological examinations, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
at this time.  

III.  Service Connection

The Veteran seeks service connection for, inter alia, a back 
disability, hearing loss and tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis or hearing loss (as an organic disease of the 
nervous system) to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 
3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Back disability

The Veteran maintains that service connection for a back 
disability is warranted because he suffered injury to his 
spine during service.  The service treatment records (STRs), 
however, are entirely negative for complaints, findings, or 
diagnosis of a back disability or injury to the spine.  

The Veteran served in the Pacific theater during World War II 
and in Korea during the Korean conflict.  His personnel 
records reflect that he was an infantryman.  During one 
period of service, his most significant duty assignment was 
combat  against organized enemy forces in Korea.  As a combat 
veteran, he is entitled to have his statements regarding in-
service exposure to trauma and injury accepted as true.  See 
38 U.S.C.A. § 1154(b).  However, the fact that the Veteran 
was exposed to combat and may have suffered injury to his 
spine in service does not, alone, establish a basis upon 
which to grant of service connection.  

To warrant service connection, there must be a nexus between 
the in-service injury or event, and any current disability.  

In support of his claim, the Veteran submitted a memorandum 
from his private doctor, M.H, who had been treating the 
Veteran since 1993 for a combination of polymyalgia 
rheumatica, an inflammatory rheumatologic disorder, as well 
as significant and advanced degenerative arthritis of his 
entire axial skeleton.  M.H. noted that the severity of the 
Veteran's axial skeletal disease suggested that it was a 
process which had been in evolution for multiple decades.  
According to M.H., the Veteran's reports of several episodes 
of significant trauma involving falls with injury to his 
spine during service in Korea in 1951, along with the 
duration of time between the injuries, plus the onset of the 
subjective symptoms in the mid to late 1980's and early 
1990's, was all compatible with those episodes of injury 
being the reasonable and likely cause of his medical 
condition of severe and advanced spinal osteoarthritis.  

Significantly, one of the Veteran's other private doctors, 
T.G. hand wrote on this memorandum that he agreed with M.H.'s 
opinion.  

There is no medical evidence to the contrary.  Thus, in sum, 
the Veteran has a current disability of severe and advanced 
osteoarthritis of the spine.  This current disability has 
been linked by medical evidence to events in service.  
Because the Veteran was a combat Veteran who served in the 
Pacific theater during World War II and then in Korea during 
the Korean War, his contentions regarding in-service injury 
to the spine are accepted as true.  38 U.S.C.A. § 1154(b).  
In light of the foregoing, and in resolving all doubt in the 
Veteran's favor, the criteria for entitlement to service 
connection for a back disability, diagnosed as spinal 
osteoarthritis, have been met.  

Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and 
tinnitus.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran's STR's are negative for findings, complaints or 
treatment for hearing loss and tinnitus.  

At a March 2006 VA audiology evaluation, the Veteran reported 
combat exposure with acoustic trauma at that time, but 
reported decreased hearing acuity bilaterally for only the 
previous couple of years and denied a history of tinnitus.  
The report noted hearing within normal limits at 250 and 500 
Hz, followed by a mild sloping to profound sensorineural 
hearing loss at 750-8000 Hz bilaterally.  Speech 
discrimination testing revealed fair speech discrimination 
ability in both ears at 68 percent.  

At a September 2007 VA audiology examination, the examiner 
noted that the claims file was not provided, but also 
acknowledged that the results of the March 2006 VA 
examination had been provided for review in conjunction with 
the examination.  In restating the findings from the March 
2006 examination, the examiner pointed out that the Veteran 
had only begun to notice a decline in his hearing for a few 
years and had denied a history of tinnitus at that time.  

At the September 2007 exam, the Veteran reported episodic 
tinnitus, but reported that it began two years earlier.  The 
examiner indicated that the Veteran's tinnitus occurred very 
occasionally and was essentially negligible with regard to 
affect on daily life.  

Puretone testing revealed a mild sloping to profound 
sensorineural hearing loss from 250 trough 8000 Hz for the 
right ear and a mild sloping to profound sensorineural 
hearing loss from 250 through 80000 Hz for the left ear.  
Speech discrimination ability was fair at 72 percent in the 
right ear and 80 percent in the left ear.  Although exposure 
to acoustic trauma was conceded, the examiner opined that the 
Veteran's bilateral hearing loss was less likely as not 
caused by or a result of in-service military noise exposure.  
The examiner pointed out that the Veteran's reports of a 
hearing loss onset of four years prior to the examination 
date was at least 50 years after military service.  
Similarly, the examiner opined that the Veteran's tinnitus 
was not caused by or a result of in-service military noise 
exposure because the Veteran reported that his very 
occasional tinnitus began approximately two years prior to 
the examination date which was approximately 54 years post 
military service.  This gap in time between service 
discharge, and the onset of hearing loss, along with an 
occupational history of noise exposure provided the rationale 
for the examiner's opinion.  

At the Veteran's personal hearing, he emphasized the extent 
of the acoustic trauma to which he was exposed during 
service.  He testified that he was exposed to grenade blasts 
and heavy machine guns.  

The question of when the Veteran's hearing loss and tinnitus 
began is not in dispute.  In essence, the Veteran asserts 
that his hearing loss and tinnitus began many years after 
service separation, and that is consistent with the evidence 
of record in this case.  Thus, service connection may only be 
granted if the competent evidence establishes that the 
Veteran's current hearing loss and tinnitus are related to 
injury or disease in service.  The Veteran maintains that his 
hearing loss and tinnitus are related to his in-service noise 
exposure.  

The Veteran can certainly attest to factual matters of which 
he had first-hand knowledge, e.g., a decrease in the ability 
to hear, experiencing pain in service, reporting to sick 
call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  In this case, the Veteran can attest to significant 
noise exposure during service, and, based on the Veteran's 
combat status, such acoustic trauma has been conceded.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

In this case, though, there is no continuity of symptoms 
reported since service; thus, a competent medical opinion is 
necessary to determine whether a relationship exists between 
the Veteran's current hearing loss and tinnitus, and his 
military service.  

Although the Veteran is certainly competent to testify as to 
symptoms such as hearing loss or tinnitus which are non-
medical in nature, he is not competent to render a medical 
nexus opinion relating his current symptoms to acoustic 
trauma that occurred over 50 years ago, because in this case 
there was no continuity of symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service, particularly given the gap in time with no symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts who are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The VA examiner in September 2007 opined that the Veteran's 
current hearing loss and tinnitus were unrelated to service 
because of the very lengthy period between the exposure to 
acoustic trauma during service, and the onset of the hearing 
loss and tinnitus.  This opinion is entitled to great 
probative weight as it is based on an examination of the 
Veteran, as the examiner considered noise exposure in 
service, and as an opinion with rationale was provided.  
There is no other competent evidence to the contrary.  

Despite the post-service onset of tinnitus and hearing loss, 
many years after service discharge, the Veteran believes that 
his tinnitus and hearing loss is the result of in-service 
noise exposure.  While the Veteran's opinion regarding the 
likely etiology of his current tinnitus may not be 
disregarded simply because the Veteran does not have a 
medical degree, his opinion regarding the matter is 
outweighed by the opinion of the VA doctor, who is a medical 
professional, and who in September 2007 opined that the 
Veteran's tinnitus and hearing loss were less likely than not 
a result of in-service acoustic trauma.  The examiner 
specifically rationalized that the Veteran's onset of 
tinnitus and hearing loss over five decades after service 
discharge was inconsistent with service-related hearing loss 
in this case.  Moreover, the fact that the Veteran's tinnitus 
and hearing loss began long after military service tends to 
weigh against the Veteran's assertion of a medical nexus 
between military service and his tinnitus.  Significant 
probative value is placed on the absence of treatment for 
many years.  This suggests that the post-service tinnitus and 
hearing loss first reported over 50 years after service 
discharge is too remote in time to support a finding of in-
service causation.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

The evidence in this case, including the Veteran's own 
statements regarding the onset of his tinnitus and hearing 
loss, does not support a claim of service connection for 
tinnitus or hearing loss.  As the preponderance of the 
evidence is against the claims of service connection for 
tinnitus and hearing loss; there is no doubt to be resolved; 
and service connection for tinnitus and hearing loss is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

IV.  Increased Ratings - Anxiety Disorder

The veteran seeks a rating in excess of 30 percent for the 
service-connected anxiety disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected anxiety disorder is rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  A 30 
percent evaluation is warranted when the symptoms exhibited 
include occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher, 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Historically, service connection for an anxiety disorder was 
granted shortly after the Veteran's discharge from service, 
with an effective date of service connection of November 17, 
1951.  Indeed, the STRs reflect that the Veteran had 
difficulty during service with somatic complaints, as well as 
adjustment difficulties and general anxiety.  

VA outpatient treatment records note that in May 2005, the 
Veteran sought treatment at the mental health clinic.  He 
reported that his symptoms had worsened and that he felt more 
sad and anxious.  He was nervous and had difficulty sleeping.  
His Global Assessment of Functioning (GAF) at that time was 
53.  His concentration and memory were normal.  There was no 
suicidal or homicidal ideation, hallucinations and his 
judgment, insight and impulse control were good.  

At VA examinations in September 2005, September 2007 and 
March 2009, the Veteran continued to complain of increasing 
symptoms of sadness, nervousness, and feeling anxious.  The 
Veteran also reported occasional nightmares of combat and 
transient pains in his stomach that reminded him of the 
stomach pains diagnosed as anxiety symptoms in Korea.  The 
Veteran also reported increasing depression, which was 
leading to a lack of motivation.

At all three of these examinations, the Veteran was well-
groomed, alert and oriented in all spheres, although his mood 
was mildly anxious and generally euthymic.  Behavior was 
appropriate.  There was no suicidal or homicidal ideation.  
There was no impairment of communication or thought process.  
Thinking was relevant, logical and goal oriented, and without 
evidence of a formal thought disorder.  The Veteran did not 
report hallucinations or delusions.  Long and short term 
recall was grossly intact.  Attention and concentration were 
adequate for the purposes of his examination.  The Veteran 
did not report panic attacks, phobias, obsessive thoughts or 
rituals that interfered with functioning.  According to the 
March 2009 examiner, there was reduced reliability and 
productivity due to mental disorder signs and symptoms.  

The Veteran reported to being retired because of age, and not 
due to psychiatric symptoms.  

At the March 2009 examination the examiner noted that the 
Veteran reported greater anxiety about his health since his 
last examination, and significantly, the examiner pointed out 
that the original diagnosis, which was made based on somatic 
complaints triggered by anxiety, was similar to his current 
preoccupation with multiple physical problems, as well as his 
belief that he was physically unable to do many things he 
used to do.  This, the examiner opined, likely represented an 
exacerbation of the originally diagnosed anxiety disorder.  

The Global Assessment of Functioning (GAF) in September 2005 
and September 2007 was 60, and the Global Assessment of 
Functioning (GAF) in March 2009 was 55 (52 to 59 during the 
previous year).  

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); and a 
GAF between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

Based on the Veteran's Global Assessment of Functioning (GAF) 
scores, which range between 50 and 60, as well as his VA 
examination findings, and in particular, the VA examiner's 
observation of a consistent pattern of a rise in medical 
complaints such that there was reduced reliability and 
productivity, and an increase in depression and anxiety, 
similar to his symptoms in the military, an increased rating 
of 50 percent for the service-connected anxiety disorder is 
warranted in this case.  

The Veteran does not, however, exhibit symptoms that more 
nearly approximate the criteria for the assignment of the 
next higher, 70 percent rating.  At the Board hearing, the 
Veteran testified that he was angry, sad, forgetful, nervous 
and that he had thoughts of suicide.  The Veteran does not 
report nor does the evidence show obsessional rituals which 
interfere with routine activities, illogical speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  Moreover, there is no indication that the Veteran 
has an inability to establish and maintain effective work and 
social relationships or that he has total occupational and 
social impairment.  Although the Veteran is currently 
unemployed, he reported that he is retired as a result of 
age, and not due to his psychiatric disorder.  Nor does the 
evidence show that he has deficiencies with respect to his 
judgment or thinking.  

The totality of the evidence paints a disability picture that 
is more nearly approximated by the assignment of a 50 percent 
evaluation, but no higher for the service-connected anxiety 
disorder.  The criteria for the assignment of this 50 percent 
rating, but no higher, have been met during the entire appeal 
period, as there are no distinct time periods where the 
veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In considering the 
Veteran's claim, the Board has considered all psychiatric 
symptomatology.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected anxiety disorder under consideration here has 
caused marked interference with employment, has necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular scheduler 
standards.  The regular scheduler standards contemplate the 
symptomatology shown in this case as was shown above.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).










ORDER

The issue on appeal of entitlement to an increased 
(compensable) disability rating for the service-connected 
postoperative appendicitis residuals, to include a scar is 
dismissed.  

The issue on appeal of to service connection for a bilateral 
foot disability is dismissed.

Service connection for spinal osteoarthritis is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

A 50 percent rating, but no higher, is granted for the 
service-connected anxiety disorder, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for a right knee 
disability, a left knee disability, and a disability claimed 
as body pain, to include consideration of fibromyalgia and/or 
arthritis as a diagnosis.  

The Veteran should be afforded a VA examination to determine 
the current nature and likely etiology of his orthopedic 
disabilities of the knees and any other claimed joints, to 
include whether the Veteran has a diagnosis of fibromyalgia 
or arthritis.  At the outset, it is unclear from the current 
record exactly what disabilities the Veteran is attempting to 
service connect.  

Moreover, service connection was established for residuals of 
cold injuries to the lower extremities during the pendency of 
this appeal, and at his personal hearing in April 2009, the 
Veteran appeared to assert that some of his other joint 
problems are also a result of cold injury.  A medical 
examination is therefore necessary to determine what, if any, 
other cold injuries exist.  

Additionally, the Veteran's participation in combat against 
enemy forces is conceded for the purposes of this decision.  
Thus, the Veteran's testimony regarding his experiences of 
joint pain and stress from heavy lifting during service is 
conceded.  38 U.S.C.A. § 1154(b).  As such, a VA examination 
is necessary to determine the extent of any current 
orthopedic disabilities, and the relationship, if any, to 
service.  

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Veteran should also be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claims for service connection.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
claimed fibromyalgia, disabilities of the 
knees and arthritis since discharge from 
service, not already associated with the 
claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of any 
orthopedic disabilities claimed by the 
Veteran to be related to service, 
including but not limited to disabilities 
of the knees, fibromyalgia, polymyalgia, 
arthritis of one or multiple joints.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the requested study.  
The examiner in this regard should elicit 
from the Veteran and record a full 
clinical history referable to the claimed 
orthopedic disabilities.  The examiner 
should first identify if any such 
disabilities exists, and if so, should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current disability 
had its onset during service, including, 
but not limited to whether any such 
disability is a residual of a cold 
injury, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the service treatment 
records, the VA records, and the January 
2007 private medical opinion/memorandum 
from M.H., as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  
Importantly, combat is conceded, and the 
Veteran's statements regarding the 
conditions of combat are considered 
credible.  All findings must be reported 
in detail and all indicated testing must 
be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


